EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melanie Chernoff on 3/22/2021.

The application has been amended as follows:
Claim 32, line 10: “the at least one selected physiological parameter” was changed to “the at least one selected physiological parameter including pulse pressure”.
Claim 32, line 12: “an arousal level” was changed to “the arousal level”. 
Claim 32, line 13: “the at least one selected physiological parameter” was changed to “the at least one selected physiological parameter including pulse pressure”.
Claim 35, line 2: “the at least one selected physiological parameter” was changed to “the at least one selected physiological parameter including pulse pressure”.
Claim 35, lines 2-3: “the standard deviation” was changed to “a standard deviation”. 
Claim 36, line 1: “claim 32” was changed to “claim 35”.
Claims 37 is written as follows:

Claim 40, line 1: “the wearable device” was changed to “a wearable device”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 32 the closest prior art in Jain et al. (U.S. Pub. No. 2014/0046189) (previously cited) in view of Takai, Noriyasu “Effect of psychological stress on the salivary cortisol and amylase levels in healthy young adults” Archives of Oral Biology (2004) Vol. 49, 963—968 (previously cited), Kirchner (U.S. Pub. No. 2013/0046189) (previously cited), and He et al. (U.S. Pub. No. 2015/0112606) fails to disclose a wearable device worn by the subject for calculating the statistical variation of pulse pressure and determining the arousal level of the subject based on the calculated statistical variation of pulse pressure and wherein the arousal level is determined to be in a stress level if the statistical variation of the pulse pressure is greater than a threshold value. While Jain in view of Takai and Kirchner teach a system for determining an arousal or stress level from variation in the pulse pressure, these references fail to disclose wherein the system can be embodied within a wearable device. Furthermore, while He does disclose a wearable device for determining stress and/or arousal level based on physiological measurements, He discloses using pulse pressure wave data which is separate or different from pulse pressure, or the measure of the difference between systolic and diastolic blood pressure, as required by the claim limitation.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/A.M.F./            Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791